Case 8:19-cv-00878-JLS-DFM Document 13 Filed 05/10/19 Page 1 of 3 Page ID #:381




   1 EASTMAN MCCARTNEY DALLMANN LLP
     Andrew S. Dallmann (SBN 206771)
   2 Andrew@EMDLLP.com
     2603 Main Street, Suite 200
   3 Irvine, California 92614
     Telephone: (949) 379-6649
   4 Facsimile: (949) 218-4099
   5 THE GIMINO LAW OFFICE, APC
     Peter J. Gimino III (SBN 198926)
   6 pgimino@giminolaw.com
     1 Park Plaza, Suite 600
   7 Irvine, CA 92614
     Telephone: (949) 225-4446
   8 Facsimile: (949-225-4447
   9 Attorneys for Plaintiff Straumann USA, LLC
  10
  11                       UNITED STATES DISTRICT COURT
  12        CENTRAL DISTRICT OF CALIFORNIA, SOUTHERN DIVISION
  13 Straumann USA, LLC, a Delaware            Case No. 8:19-cv-00878
     limited liability company,
  14                                           NOTICE OF ERRATA TO THE
                   Plaintiffs,                 DECLARATION OF BRET
  15                                           COCHRAN [DKT 4-8]
           v.
  16
     TruAbutment Inc., a California
  17 corporation,
  18               Defendants.
  19
  20                                NOTICE OF ERRATA
  21        Plaintiff Straumann USA, LLC (“Straumann”) respectfully submits this errata
  22 to the Declaration of Bret Cochran (the “Declaration”), which was filed on May 9,
  23 2019, at Docket No. 4-8, in order to correct an inadvertent clerical error. Although
  24 the Declaration references two exhibits, Exhibit A and Exhibit B, the exhibits were
  25 inadvertently omitted from the Declaration. Straumann is concurrently filing a
  26 corrected Declaration that corrects this mistake and makes no other changes.
  27
  28

       NOTICE OF ERRATA TO COCHRAN DECL.        1                        Case No. 8:19-cv-00878
Case 8:19-cv-00878-JLS-DFM Document 13 Filed 05/10/19 Page 2 of 3 Page ID #:382




   1
       DATED: May 10, 2019           Respectfully submitted,
   2
   3                                 EASTMAN MCCARTNEY DALLMANN LLP
   4
                                     By:         /s/ Andrew S. Dallmann
   5                                       Andrew S. Dallmann
   6                                       Attorneys for Plaintiffs
                                           Straumann USA, LLC
   7
   8
   9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
       NOTICE OF ERRATA TO COCHRAN DECL.    2                      Case No. 8:19-cv-00878
Case 8:19-cv-00878-JLS-DFM Document 13 Filed 05/10/19 Page 3 of 3 Page ID #:383




   1                             CERTIFICATE OF SERVICE

   2
             I certify that on May 10, 2019, I electronically filed the foregoing NOTICE
   3
       OF ERRATA TO THE DECLARATION OF BRET COCHRAN [DKT 4-8]
   4
       with the Clerk of the Court for the United States District Court, Central District of
   5
       California, by using the CM/ECF system. Participants in the case who are
   6
       registered CM/ECF users will be served by the CM/ECF system.
   7
             Executed on May 10, 2019, at Irvine, California.
   8
   9
                                                      /s/   Andrew S. Dallmann
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28

       NOTICE OF ERRATA TO COCHRAN DECL.          3                         Case No. 8:19-cv-00878
